Citation Nr: 0523137	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for a right 
knee disability, status post meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2004.  This matter was 
originally on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Waco, Texas.

The veteran did not appear for his scheduled hearing on May 
23, 2003.


FINDING OF FACT

The veteran failed to report for Department of Veterans 
Affairs (VA) joints examination in January 2005, which was 
scheduled in connection with his claim for an increased 
disability rating for a right knee disability, status post 
meniscectomy; good cause for his failure to report for his 
scheduled examination has not been shown.


CONCLUSION OF LAW

The claim for an initial compensable evaluation for a right 
knee disability, status post meniscectomy, is denied for 
failure to report for a scheduled joints examination.  38 
C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's March 2004 Remand, the Appeals 
Management Center (AMC) requested that a VA examination be 
scheduled for the veteran to determine the severity of 
residuals of a right knee injury, additional development 
contemplated by the VCAA was undertaken, and a supplemental 
statement of the case was issued.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's March 2004 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The United States Court of Appeals for 
Veterans Claims has held that, in a case where the law is 
dispositive of the claim, the claim should be denied for lack 
of legal merit under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  That court has also held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) and (b).  
When the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The record contains an October 2002 compensation and pension 
exam inquiry which notes that the joints examination was 
cancelled because the veteran failed to report.  

By rating decision in April 2002, service connection was 
granted for a medial meniscus tear, right knee, status post 
meniscectomy; and a noncompensable rating was assigned 
effective October 9, 2001.  The decision was based on medical 
evidence from the veteran's service medical records.  In June 
2002, the RO received the veteran's notice of disagreement 
with the April 2002 rating decision.  In a February 2003 
supplemental statement of the case, the RO noted that the 
veteran failed to report for a VA examination scheduled for 
October 28, 2002, and that evidence from this examination 
which could have been used in support of his claim could not 
be considered.  The RO denied the claim on the basis that an 
increase in evaluation was not warranted based on the 
evidence of record.

In March 2004, the Board remanded the case in order to afford 
the veteran another opportunity to report for an examination 
to evaluate the severity of his right knee disability.  In 
December 2004, the Appeals Management Center (AMC) sent a 
letter to the veteran notifying him that they had requested 
that the nearest VA medical facility schedule an examination 
in connection with his appeal.  The letter noted that the 
examination was very important and that without it, VA may 
have to deny his claim.  The letter stated, "If you can't 
keep the appointment, contact the medical facility as soon as 
you receive the appointment notice.  If you wish to be re-
scheduled, they will do their best to accommodate your 
schedule."  In addition, the letter stated, "The law states 
that when a claimant, without good cause, fails to report for 
an examination or reexamination, the claim shall be rated 
based on the evidence of record.  Example of good cause 
includes, but is not limited to, illness or hospitalization 
of the claimant, death of a family member, etc.  Without the 
examination, we may have to deny your claim, or you might be 
paid less than you otherwise would."

The record contains a December 2004 compensation and pension 
exam inquiry which notes that the joints examination was 
cancelled because the veteran failed to report.  That inquiry 
also includes the address as provided by the veteran on his 
October 2001 application for compensation.  

In an April 2005 supplemental statement of the case, the RO 
noted that the veteran failed to report for the scheduled VA 
examination, that no request to reschedule the examination 
was received, and that in the absence of such a request or an 
indication that the veteran was willing to report for an 
examination, his claim was considered based on the evidence 
of record.  In addition, the RO noted that evidence expected 
from the examination which might have been material to the 
outcome of the claim could not be considered.  The RO denied 
the claim on the basis that an increase in evaluation was not 
warranted based on the evidence of record.

It is incumbent upon the veteran to submit to examinations if 
he is applying for, or in receipt of, compensation.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).  VA offered the 
veteran an opportunity to support his claim of an increased 
evaluation for his right knee disability with an examination 
to which he did not report without explanation, and the Board 
finds no further VA obligation in connection with this 
appeal.  

Since the RO had successfully communicated with the veteran 
at his address before and after the scheduled examination, 
the Board will presume that the veteran was properly notified 
of the scheduled examination at the appropriate address.  It 
is also noted that there is currently no contention that the 
veteran did not receive adequate notice.  The Board will 
further presume that the veteran was aware that consequences 
adverse to his claim could occur for his failure to report 
for the scheduled examination, and that these consequences 
might include the denial of his claim.

The Board notes that the veteran's representatives have not 
offered any explanation as to why the veteran failed to 
report for the scheduled examinations.
Consequently, based on the above, the Board finds that VA 
joint examination was necessary for the purposes of 
evaluating the veteran's claim, and that the veteran's 
failure to report and cooperate with the scheduled 
examination was without good cause, and requires the denial 
of his claim.  38 C.F.R. § 3.655.


ORDER

Entitlement to an initial compensable evaluation for a right 
knee disability, status post meniscectomy is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


